        Case 3:14-cr-00063-LRH-WGC Document 82 Filed 10/05/20 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                           Case No. 3:14-cr-00063-LRH-WGC
12
                   Plaintiff,
13                                                       ORDER RE:
            v.                                           STIPULATION TO CONTINUE
14                                                       REVOCATION HEARING
     JENNIFER ANN FULCHER,
15                                                       (THIRD REQUEST)
                   Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED by and through RENE L.
18
19   VALLADARES, Federal Public Defender and CHRISTOPHER P. FREY, Assistant Federal

20   Public Defender, counsel for JENNIFER ANN FULCHER and NICHOLAS A. TRUTANICH,
21   United States Attorney, and RICHARD CASPER, Assistant United States Attorney, counsel
22
     for the UNITED STATES OF AMERICA, that the Revocation of Supervised Release hearing
23
     set for October 6, 2020, at 1:30 PM, be vacated and continued to November 19, 2020, at 11:00
24
25   AM.

26          ///
        Case 3:14-cr-00063-LRH-WGC Document 82 Filed 10/05/20 Page 2 of 3




 1          This Stipulation is entered into for the following reasons:
 2          Ms. Fulcher is scheduled to appear before this court for a Revocation Hearing on
 3
     October 6, 2020, at 1:30 PM. Undersigned counsel request that this matter be continued to
 4
     November 19, 2020, at 11:00 AM, to allow the parties to continue negotiations toward a
 5
 6   resolution of this matter.

 7          1.      Failure to grant this extension of time would deprive the defendant continuity
 8   of counsel and the effective assistance of counsel.
 9          2.      Ms. Fulcher is currently on bond.
10          3.      The parties agree to the continuance.
11          4.      This is the third request for a continuance.
12          DATED this 2nd day of October, 2020.
13
         RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
14       Federal Public Defender                           United States Attorney

15
      By /s/ Christopher P. Frey                   . By      /s/ Richard Casper              .
16       CHRISTOPHER P. FREY                                RICHARD CASPER
         Assistant Federal Public Defender                  Assistant United States Attorney
17       Counsel for                                        Counsel for the Government
         JENNIFER ANN FULCHER
18
19
20
21
22
23
24
25
26
                                                      2
        Case 3:14-cr-00063-LRH-WGC Document 82 Filed 10/05/20 Page 3 of 3




 1                                           ORDER
 2         Based on the Stipulation of counsel, and good cause appearing,
 3         IT IS THEREFORE ORDERED that the Revocation Hearing currently set for
 4
     October 6, 2020, at 1:30 PM, be vacated and continued to November 19, 2020, at 11:00 AM.
 5
                                                   This is good LRH signature


 6
           DATED this 5th day of October, 2020.
 7
 8
 9
                                               _________________________________
10
                                               UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  3
